Citation Nr: 1217241	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Prior to May 26, 2004, entitlement to an initial evaluation in excess of 10 percent for service-connected diabetes mellitus.

2.  On and after May 26, 2004, entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1961 to October 1981.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2005, May 2005, and May 2006 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) and a February 2010 Board remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Remand is required to obtain clarification regarding the current residuals of the Veteran's service-connected diabetes mellitus, type II.  Complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2011).  

In general, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The BVA may only consider independent medical evidence in supporting its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Here, the Veteran has been assigned separate evaluations for various conditions related to his service-connected diabetes mellitus, including kidney disease, cataracts and glaucoma, and bilateral lower extremity neuropathy.  He has not been assigned a separate evaluation for erectile dysfunction.  In a November 2004 VA examination, the examiner concluded that the Veteran's erectile dysfunction was unrelated to his diabetes mellitus, but was related to medication taken for a nonservice-connected heart condition.  In a September 2011 VA examination, the examiner concluded that the erectile dysfunction was related to his diabetic neuropathy.  Thus, there is conflicting medical evidence regarding whether the Veteran's erectile dysfunction is due to his service-connected diabetes mellitus, type II.  Remand is required for clarification, including a medical examination.

While on remand, VA must once again attempt to obtain highly relevant private treatment records.  As noted by the 2010 and 2011 VA examiners, medical records from Fort Campbell, where the Veteran receives treatment for diabetes mellitus, are not associated with the claims file.  In April and June 2010 letters, the AMC requested that the Veteran provide information regarding treatment for his diabetes and any claimed complications of that condition.  The AMC also requested that the Veteran submit authorization and consent to release forms for each health care provider.  The Veteran did not respond to these letters.  In November 2011 he submitted a statement that he had no additional evidence to support his claim.  The Board notes that "duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because this appeal is being remanded for clarification, the Board finds that the AMC should once again request assistance from the Veteran in obtaining these highly relevant treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request that he provide authorization to obtain records from Fort Campbell, where he receives treatment for his diabetes mellitus.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate VA Medical Center and obtain and associate with the virtual or paper claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his diabetes mellitus.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished.  A fully supported rationale must be provided for all opinions, to include citation to evidence of record.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must expressly determine whether the Veteran's diabetes mellitus type II requires insulin, a restricted diet, or regulation of activities.  The examiner must also comment on whether there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Regulation of activities is defined as the avoidance of strenuous occupational and recreational activities.  Finally, the examiner must provide an opinion regarding whether the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus, type II or his service-connected bilateral lower extremity neuropathy.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

